             Case 4:21-cv-02632-DMR Document 22 Filed 06/30/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA




    American Civil Liberties Union of                       Case No. C 3:21-02632-DMR
     Northern California, et al.,
                  Plaintiff(s)
    v.                                                      ADR CERTIFICATION BY PARTIES
                                                            AND COUNSEL
    U.S. Immigration and Customs
      Enforcement, et al.,
                  Defendant(s)


   Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
   she has:
          (1) Read the handbook entitled “Dispute Resolution Procedures in the Northern District of
              California” (available at cand.uscourts.gov/adr).
          (2) Discussed the available dispute resolution options provided by the Court and private
              entities; and
          (3) Considered whether this case might benefit from any of the available dispute resolution
              options.

   Date: 6/29/2021                                Signed:                                          Just Futures Law
                                                                                   Party
   Date: 6/29/2021                                Signed:
                                                                                 Attorney        Vasudha Talla




Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR Options.”
   Form ADR-Cert rev. 11-2016
